Citation Nr: 1730841	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was most recently before the Board in October 2014, at which time the Board remanded the claims to the RO for additional development.  The claims have now been returned to the Board for further appellate review.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's PTSD has resulted in occupational and social impairment that more nearly approximates deficiencies in most areas than total.

2.  Due to his service-connected PTSD, the Veteran is unable to obtain or maintain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, post-service medical records, and lay statements have been associated with the claims file.  He was afforded VA examinations of his PTSD in July 2009, and most recently in 2015.  The Veteran has not claimed, nor does the evidence indicate, that his disability has gotten worse since the last VA examination.  The July 2009 and August 2015 examinations, along with the other evidence of record, are fully adequate for the purposes of determining the current symptoms and impairment associated with the Veteran's PTSD and whether TDIU benefits are warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

 Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Increased Rating for PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule provides that a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such  as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).   A GAF score of 61 to 70 reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, while generally functioning pretty well and having some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter, 8 Vet. App. at  242.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

Initially, the Board notes that medical evidence of record shows that the Veteran's has been given varying psychiatric diagnoses, to include PTSD, obsessive compulsive disorder (OCD), and depressive disorder.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to the service-connected PTSD versus any nonservice-connected psychiatric disorders, the Board has resolved this doubt in the Veteran's favor and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to his PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Factual Background and Analysis

In a March 2009 letter, the Veteran's private psychologist provided a psychotherapy summary of the Veteran's psychiatric treatment since October 2008.  He noted the Veteran's symptoms to include increased isolation, nightmares with violent yelling, screaming and chaotic movement on a regular basis, hypervigilance that had deteriorated to "crippling" claustrophobia, and an inability to be out in crowds, fly on airplanes, or socialize in enclosed places without major panic attacks.  According to the psychologist, the Veteran had recently developed ritual behaviors and had become "OCD."   He reportedly wrote detailed daily schedules and repeated them to his wife several times; he became anxious when he had unscheduled time.  The psychologist further stated that as the Veteran's symptoms accelerated, his defenses became more brittle and he experienced more depressive episodes and panic.  The psychologist concluded that the Veteran's symptoms, combined with his isolation and sleep disturbance, made it virtually impossible for him to work or have social relations.  He opined that the Veteran was unable to adapt to a work environment or establish effective work relationships and noted that the Veteran had impairments in most areas, including social and occupational functioning.

The Veteran underwent a VA PTSD examination in July 2009.  At that time, his reported symptoms included nightmares at least three times per week and difficulty staying asleep.  He stated that he slept in a separate bedroom from his wife because he trashed about, yelled, and shouted in his sleep.  The Veteran denied having problems with memory, concentration, anger or irritability, but reported being hypervigilant, guarded, and having a strong startle response to loud noises.  He endorsed feeling depressed on a regular basis and that, at times, he cried daily.  The Veteran stated that he made lists on a daily, weekly, and monthly basis and that he had to have a plan for everything in order to avoid surprises.  The examiner noted his description of other OCD behaviors, specifically that he had to have all of the items in his refrigerator organized and that he obsessively completed crossword puzzles "constantly."    

Regarding his social functioning, the Veteran reported having been married for over twenty years and that he had regular contact with his family.  The Veteran described being withdrawn and isolated; he stated that he did not have any friends and only had acquaintances.  He reported that claustrophobia, which he developed four to five years prior, and panic attacks limited his ability to travel and fly and caused him and his wife to move from a large major city to a small town.  The Veteran stated that he stopped working in 2003 because he could no longer deal with living in a large city.  He also reportedly avoided public gatherings and played golf "a little bit." 

The Veteran reported having done well occupationally; after owning a restaurant for many years, he worked as a dental hygienist for 15 years until his retirement.  At the time of the examination, he performed volunteer work by maintaining a website for his former military unit in Vietnam; he reported having intense psychological distress when exposed to cues that reminded him of his experiences in Vietnam during the course of this work, which occurred often.  The examiner noted that the Veteran became tearful and cried while discussing his Vietnam-related work.  

On the mental status examination, the examiner described the Veteran as casually dressed, pleasant, and cooperative.  His mood was sad and dysphoric and his affect was appropriate to the content.  No impairments were noted for his speech, thought process, memory, attention, judgement or concentration.  The Veteran reported having intrusive thoughts but denied any hallucinations or suicidal ideations.  The examiner determined that the Veteran was able to dress and groom himself and was able to manage his financial affairs.  He characterized the Veteran's psychological stressors as severe, which were listed as withdrawn, reclusive, isolated, and minimal social support.  The examiner noted that the Veteran's GAF scores ranged from 65 to 68 on examinations completed between 2004 and 2008.  He assigned the Veteran a GAF score of 50 and concluded that the Veteran's symptoms had worsened since his last VA examination.  The examiner determined that the Veteran's PTSD symptoms were now interfering with his social and occupational functioning and that his functioning in these areas had clearly deteriorated.

On his November 2009 notice of disagreement, the Veteran relayed that he was uncomfortable in group settings and that he was unable to interact with people.  As an example, he described how after playing golf with a group of people, he would go off alone to do a crossword puzzle while the others socialized.  He also stated that he did not participate in group therapy sessions because he was uncomfortable in group settings.  

VA treatment records dated from 2009 to 2010 further document reported symptoms and clinical findings consistent with those shown on the VA examination.  Notably, in July 2010, he reported that he was the key organizer of a reunion for his military unit, which he described as a success.  In August 2010, he reported that he played golf, did puzzles, organized books at the local library, and was organizing the next reunion for his military unit.  The Veteran described having escalated sleep impairments in October 2010, which were triggered by the death of a family member.  In December 2010, the Veteran reported that he felt stronger because was exercising more but that he continued to have problems with ruminate thinking; he stated that he was "tortured" by lists.  The mental status examinations completed in 2010 collectively show that the Veteran was oriented, demonstrated good judgment/insight, had good hygiene, and denied having suicidal or homicidal thoughts.  There were no findings of any cognitive deficits, memory impairments, psychotic symptoms, or speech impairments.  A December 2009 mental status examination revealed a GAF score of 56.

In an August 2014 letter, the Veteran's treating VA psychologist commented as to the severity and manifestations of the Veteran's PTSD, OCD, and "episodes of contextually defined panic."  The psychologist stated that the Veteran's social isolation had worsened in that he was disconnected from recreational, social, and family events; the Veteran tended to be detached.  According to psychologist, the Veteran engaged in rituals at home, struggled for order in all endeavors, and was not able to join in as a participant with others in such activities as reactional endeavors.  The Veteran reportedly had a flat affect and always struggled to keep his anxiety/panic in abeyance, symptoms which the examiner determined had a deleterious impact on his core relationships and interpersonal efficacy.   He further commented that the Veteran was not suicidal but was constantly hypervigilant, which removed him from social nuance and interpersonal connections.  Although he obsessively used his organization skills to assist others, the Veteran was unable to make interpersonal connections.  He indicated that the Veteran always needed to be in control of his surroundings, processes, and emotions and commented that his need for control numbed him to feelings of joy or emotions reflecting spontaneity.  The psychologist also stated that the Veteran was "almost always 'in his head' doing puzzles, scanning for safety or planning his escape."  He concluded that the Veteran's symptoms had worsened and described his symptomatology as intrusive, consistent, consequential, and disabling.

The  Veteran most recently underwent a VA PTSD examination in August 2015.  The examiner identified his symptoms as a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairments, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  There was no evidence of hallucinations, delusions, impaired judgement, or neglected hygiene.  The examiner noted that the Veteran has interpersonal difficulties in a work environment and is unable to tolerate working with the public.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas.  

After reviewing the evidence, the Board finds that a rating higher than 70 percent is not warranted at any time during the period on appeal.

The medical and lay evidence reflects that  the Veteran's psychiatric disability more nearly approximates deficiencies in most areas for the entire period of the appeal.  Evidence of record supports that the Veteran's symptoms have included sleep impairments, anxiety, depression, social isolation and withdrawal, claustrophobia, panic attacks, hypervigilance, ritualistic behaviors, mild memory loss, an inability establishing and maintaining effective relationships, and difficulty adapting to stressful situations.  While the Veteran has endorsed significant social isolation and withdrawal, the record indicates that he is able to maintain relationships with his wife and family.  The Veteran reportedly plays golf, maintains contact with a few friends, and has organized and attended military reunions.  His GAF scores during the time period on appeal have ranged between 50 and 68, which is indicative of mild to serious impairment in social and occupational functioning.  Carpenter, 8 Vet. App. at  242.  Moreover, the August 2015 VA examiner and the Veteran's treating VA psychologist both determined that the Veteran has occupational and social impairment with deficiencies in most areas due to his PTSD.   Given this evidence, the Board finds the frequency and severity of the Veteran's psychiatric symptoms to be consistent with the currently assigned 70 percent rating.  

At no point during the period on appeal has the Veteran's PTSD symptomatology more nearly approximated the criteria for a rating in excess of 70 percent.  As noted above, a 100 percent rating requires total social and occupational impairment; however, the Board finds that this level of occupational and social impairment has not been shown at any time since the Veteran initiated his claim for service connection.  Although not dispositive, the evidence of record does not show that the Veteran's PTSD has been manifested by such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, or his own name.  He has not endorsed having episodes of violence and has not been deemed to be in persistent danger of hurting himself or others.  On all psychiatric evaluations and treatment sessions, the Veteran presented with adequate hygiene and displayed appropriate behavior.  Moreover, the evidence indicates that the Veteran is able to function independently, perform activities of daily living, and manage his own finances.  No medical professional has ever opined, and the evidence does not otherwise show that the disability results in total social and occupational impairment.  Despite significant difficulties, the evidence does not show that the Veteran's PTSD is of such severity as to warrant a rating greater than the 70 percent rating currently assigned.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

In reaching the above decision, the Board has considered the Veteran's statements as to the extent of his PTSD and its impact on his daily functioning.  The Veteran's statements are competent evidence that his symptoms are worse and to describe his psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, the more probative evidence of record does not indicate that the assignment of a higher rating is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating the service-connected disability.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is not entitled to an initial disability rating higher than 70 percent for PTSD.  The Board has considered the doctrine of reasonable doubt in reaching this determination; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable as a result of his service-connected PTSD.  He is currently service-connected for PTSD, rated as 70 percent disabling, and for residuals of a shell fragment wound to the neck, rated as noncompensable.  His combined disability rating is 70 percent, from March 25, 2009.  Thus, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  

Here, the record reflects that the Veteran earned a bachelor's degree and last worked as a dental hygienist in 2003.  A Request for Employment Information in Connection with Claim for Disability Benefits form completed by his former employer relays that he last worked in this capacity in July 2003 and that he quit his job due to stress.  During the September 2014 hearing, the Veteran described his work as a dental hygienist and testified that he typically worked one-on-one, in small spaces.  He indicated that his psychiatric symptoms (particularly his claustrophobia, inability to adapt to stressful situations, and ruminations) have worsened to such a degree that he is no longer able to work in such a setting or in any other type of work environment.

The evidence also includes medical assessments provide by the VA examiners and the Veteran's treating private and VA psychologists, who described the nature and severity of his PTSD symptomatology and the Veteran's resulting occupational impairment.  In a March 2009 letter, the private psychologist reported that the Veteran exhibited crippling claustrophobia, major panic attacks, anxiety, ritualistic behaviors, and isolation; the psychologist determined that the Veteran would be unable to adapt to a work environment and that it is "virtually impossible" for him to work and have social relationships due to his psychiatric symptoms.  The July 2010 VA examiner concluded that the Veteran had serious PTSD symptoms and serious impairment in occupational functioning.  Similarly, the August 2015 VA examiner commented that the Veteran's psychiatric condition was such that he is unable to tolerate dealing with the public, has trust issues, and would have interpersonal difficulties in a work environment.  In a February 2017 letter, the Veteran's VA treating psychologist opined that the Veteran's symptoms rendered him disabled and that they are of sufficient severity and chronicity to render him unemployable.

Given the Veteran's occupational history and functional limitations, the Board finds that the preponderance of the evidence establishes that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected PTSD.  Thus, he is entitled to TDIU benefits and the appeal, to this extent, is granted. 



ORDER

A disability rating higher than 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


